DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 11,278,102 in view of Kim (USD783901), Aylott (GB1021063) and Liu (USD884273).
Regarding claim 1, claim 1 of US 11,278,102 recites an applicator, fully capable of being used for an artificial lash extension (refer to lines 1-2), comprising: a pair of opposing arms comprising a first arm and a second arm (“a pair of opposing arms”, see line 2; wherein a pair inherently comprises a first and second arm); wherein the first arm and the second arm are joined at proximal ends to form a hinge (refer to lines 2-3); each arm of the pair of opposing arms comprising: a medial section (“second section”, refer to line 6) extending distally from the proximal end (refer to lines 6-7); and a grasping section (“third section” refer to lines 8) extending distally from the medial section, the grasping section comprising a first end area that forms a tip (refer to lines 10-11), a second end area (refer to line 11).  The reference application does not explicitly disclose: a first side opposite a second side, and an interior surface opposite an exterior surface, wherein the interior surface and the exterior surface extend between the first side and the second side; a concave curvature disposed between the first end area and the second end area and along at least a part of the second side corresponding to the grasping section, and a convex curvature disposed between the first end area and the second end area and along at least a part of the first side corresponding to the grasping section, wherein the concave curvature is positioned opposite the convex curvature, and wherein the medial section joins to the grasping section at a part of the grasping section that is closer to the second end area than the first end area, wherein a portion of the interior surface corresponding to the grasping section of the first arm comprises substantially flat surfaces and a male portion disposed therebetween and defined by at least one protrusion; and wherein a portion of the interior surface corresponding to the grasping section of the second arm, the second inner side comprising comprises a female portion defined by at least one depression, wherein the at least one protrusion and the at least one depression have reciprocal profiles designed to crimp natural lashes and the artificial lash extension disposed therebetween. 
Kim discloses an applicator fully capable of being used for an artificial lash extension comprising: a pair of opposing arms comprising a first arm and a second arm (not labeled, but are the two elongated structures, best shown in Figure 1), wherein the first arm and the second arm are joined at proximal ends (referring to Figure 1, the proximal end is that end situated at a left of the Figure) to form a hinge (not labeled, but best shown in Figure 1, wherein the first and second arms are shown to be fixed at a left end thereof and the invention is for a tweezer and one of ordinary skill in the art understands that tweezers have a hinge at one end; additionally refer to Figures 3-4 which show a front view and a back view of the applicator), each of the first and second arms comprising:  a first side (top side, refer to Figure 2) opposite a second side (bottom side, refer to Figure 2), and an interior surface (surface of each arm that faces the other arm, referring to Figures 5-6, the interior surfaces are the two surface on an inside of the applicator) opposite an exterior surface (surface of each arm that is on an outside of the applicator, referring to Figures 5-6, these are the surfaces at a top and a bottom of the applicator), wherein the interior surface and the exterior surface extend between the first side and the second side (best shown in Figure 1); a medial section (refer to annotated Figure 2, below) extending distally from the proximal end; and a grasping section (refer to annotated Figure 2, below) extending distally from the medial section, wherein the grasping section and the medial section longitudinally extend toward the tip (the longitudinal direction is a left to right direction with respect to the orientation defined in Figure 2), the grasping section comprising a first end area that forms a tip (refer to annotated Figure 2, below), a second end area (refer to annotated Figure 2, below), a concave curvature disposed between the first end area and the second end area and along at least a part of the second side corresponding to the grasping section (refer to annotated Figure 2, below), and a convex curvature disposed between the first end area and the second end area and along at least a part of the first side corresponding to the grasping section (refer to annotated Figure 2, below), wherein the concave curvature is positioned opposite the convex curvature (refer to annotated Figure 2, below), and wherein the medial section joins to the grasping section at a part of the grasping section that is closer to the second end area than the first end area (refer to annotated Figure below).  Refer additionally to Figures 1-6.  Therefore it would have been obvious to modify the applicator of claim 1 of the reference application to have  a first side opposite a second side, and an interior surface opposite an exterior surface, wherein the interior surface and the exterior surface extend between the first side and the second side;  a concave curvature disposed between the first end area and the second end area and along at least a part of the second side corresponding to the grasping section, and a convex curvature disposed between the first end area and the second end area and along at least a part of the first side corresponding to the grasping section, wherein the concave curvature is positioned opposite the convex curvature, and wherein the medial section joins to the grasping section at a part of the grasping section that is closer to the second end area than the first end area, wherein a portion of the interior surface corresponding to the grasping section of the first arm, as taught by Kim, since Kim demonstrates that such a configuration is well-known and since such a modification provides the advantage of increasing a user’s visibility during use. 

    PNG
    media_image1.png
    376
    1083
    media_image1.png
    Greyscale


The combination of claim 1 of US 11,278,102 and Kim does not disclose wherein a portion of the interior surface corresponding to the grasping section comprises substantially flat surfaces and a male portion disposed therebetween and defined by at least one protrusion; and wherein a portion of the interior surface corresponding to the grasping section of the second arm comprises a female portion defined by at least one depression, and wherein the at least one protrusion and the at least one depression have reciprocal profiles designed to crimp natural lashes and the artificial lash extension that are disposed therebetween; however, providing male and female portions on an interior of an applicator is well-known in the art as demonstrated by Aylott.  Aylott discloses an applicator (1, Figures 1-5) for an artificial lash extension (refer to Column 1, lines 9-10) comprising first and second arms (left half and right half of applicator, refer to Figure 1) joined by a hinge (portion of the applicator between broken lines, refer to Figure 1), each arm comprising a grasping section (2) and an interior surface (top surface of each arm as shown in Figure 2), wherein a portion of the interior surface of the first arm, corresponding to the grasping section comprises a male portion defined by at least one protrusion (6, refer to Figure 4) and wherein a portion of the interior surface of the second arm corresponding to the grasping section comprises a female portion defined by at least one depression (4, refer to Figure 3) and wherein the at least one protrusion and the at least one depression have reciprocal profiles designed to crimp natural lashes and the artificial lash extension that are disposed therebetween.  Since the female portion comprises a concavely-shaped depression and the male portion comprises a convexly-shaped protrusion, the two shapes are opposites and therefore are reciprocal.  Refer additionally to Figures 1-5.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of claim 1 of the reference application and Kim such that a portion of the interior surface of the first and second arms, corresponding to the grasping section, comprises a male portion defined by at least one protrusion and a female portion defined by at least one depression, respectively, as claimed, as taught by Aylott, since such a modification provides the advantage of improving the grasping capability of the applicator. 
The combination of Claim 1 of US 11,278,102, Kim, and Aylott does not disclose substantially flat surfaces disposed on either side of the male protrusion.  Liu discloses a device (Figures 1-8), fully capable of being used as an applicator for an artificial lash extension, comprising first and second arms (top and bottom arms, refer to Figures 1-5, and 8), each of the arms comprising a grasping section (best shown in Figure 8 as the arcuate portions in each of the first and second arms), wherein a portion of the interior surface corresponding to the grasping section of the first arm (bottom arm) comprises substantially flat surfaces (refer to annotated Figure 8, below) and a male portion disposed therebetween (refer to cropped and annotated Figure 8, below) and defined by at least one protrusion (refer to cropped and annotated Figure 8, below).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Claim 1 of US 11,278,102, Kim, and Aylott such that a portion of the interior surface corresponding to the grasping section of the first arm comprises substantially flat surfaces disposed on sides of the at least one protrusion, as taught by Liu, since such a modification provides the advantage of ensuring alignment of the male and female portions. 

    PNG
    media_image2.png
    552
    948
    media_image2.png
    Greyscale

Regarding claims 2-3, and 8, the combination of claim 1 of US 11,278,102, Kim, Aylott and Liu discloses the applicator according to claim 1, as applied above.  Per the modification, the male and female portions of Aylott were incorporated into the applicator of the reference application, wherein Aylott’s male portion is fastened and is monolithic to the portion of the interior surface corresponding to the grasping section of the first and second arms (best shown in Aylott, Figure 4) wherein the male portion provides a single continuous protrusion (best shown in Aylott, Figure 4), and the female portion is fastened and monolithic with the second inner side (best shown in Aylott Figure 3) and provides a single continuous depression (best shown in Aylott, Figure 3).
Regarding claims 5 and 25, the combination of claim 1 of US 11,278,102, Kim, Aylott and Liu discloses the applicator according to claim 1, as applied above.  The combination does not thus far disclose wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion, wherein the textured portion of each arm comprises ridges and grooves.  
Aylott discloses wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion comprising ridges and grooves (not labeled, refer to Aylott Figure 1, wherein a portion of the handle comprises a plurality of ribs and grooves thereby providing a textured surface).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of claim 1 of US 11,278,102, Kim, Aylott and Liu such that a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion, as taught by Aylott, since such a modification provides the advantage of increasing a user’s grip on the applicator.
Regarding claim 6, the combination of claim 1 of US 11,278,102, Kim, Aylott and Liu discloses the applicator according to claim 1, as applied above.  The combination does not thus far disclose wherein a first valley is defined at an intersection between the grasping section of the first arm and the medial portion of the first arm, and wherein a second valley is defined at an intersection between the grasping section of the second arm and the medial section of the second arm.  
Kim further discloses wherein a first valley is defined at an intersection between the grasping section of the first arm and the medial section of the first arm, and wherein a second valley is defined at an intersection between the grasping section of the second arm and the medial section of the second arm (refer to annotated Kim Figure 2, below; note that Figure 2 only shows one arm but since the arms are identical, each of the arms comprises a valley as illustrated below, thereby providing a first and second valley).

    PNG
    media_image3.png
    298
    1083
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of the combination of claim 1 of US 11,278,102, Kim, Aylott and Liu such that the applicator comprises a first and second valley as claimed, as taught by Kim, since such a modification provides the advantage of increasing the ergonomics of the applicator. 
Regarding claim 26, the combination of claim 1 of US 11,278,102, Kim, Aylott and Liu discloses the applicator according to claim 1.  Claim 1 of US 11,278,102 further discloses wherein the grasping portion of the first arm and the grasping portion of the second arm are designed to grasp hairs of the artificial lash extension (refer to lines 12-13).
Claim 27 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 11,278,102.
Regarding claim 27, claim 1 of the combination of claim 1 of US 11,278,102, Kim, Aylott and Liu discloses the applicator according to claim 1.  Claim 3 of US 11,278,102 further discloses wherein the grasping portion of the first arm and the grasping portion of the second arm are designed to grasp hairs of the artificial lash extension (refer to lines 12-13).
Claim 28 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of US 11,278,102.
Regarding claim 28, claim 1 of the combination of claim 1 of US 11,278,102, Kim, Aylott and Liu discloses the applicator of claim 1, as applied above.  Claim 4 of the reference application further discloses comprising at least one of a metal or metal alloy (refer to line 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 22-24, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USD783901) in view of Liu (USD884273) and Blanco (FR1435971). 
Regarding claim 1, Kim discloses an applicator, fully capable of being used for an artificial lash extension, comprising: a pair of opposing arms comprising a first arm and a second arm (not labeled, but are the two elongated structures, best shown in Figure 1), wherein the first arm and the second arm are joined at proximal ends (referring to Figure 1, the proximal end is that end situated at a left of the Figure) to form a hinge (not labeled, but best shown in Figure 1, wherein the first and second arms are shown to be fixed at a left end thereof and the invention is for a tweezer and one of ordinary skill in the art understands that tweezers have a hinge at one end; additionally refer to Figures 3-4 which show a front view and a back view of the applicator), each of the first and second arms comprising:  a first side (top side, refer to Figure 2) opposite a second side (bottom side, refer to Figure 2), and an interior surface (surface of each arm that faces the other arm, referring to Figures 5-6, the interior surfaces are the two surface on an inside of the applicator) opposite an exterior surface (surface of each arm that is on an outside of the applicator, referring to Figures 5-6, these are the surfaces at a top and a bottom of the applicator), wherein the interior surface and the exterior surface extend between the first side and the second side (best shown in Figure 1); a medial section (refer to annotated Figure 2, below) extending distally from the proximal end; and a grasping section (refer to annotated Figure 2, below) extending distally from the medial section, wherein the grasping section and the medial section longitudinally extend toward the tip (the longitudinal direction is a left to right direction with respect to the orientation defined in Figure 2), the grasping section comprising a first end area that forms a tip (refer to annotated Figure 2, below), a second end area (refer to annotated Figure 2, below), a concave curvature disposed between the first end area and the second end area and along at least a part of the second side corresponding to the grasping section (refer to annotated Figure 2, below), and a convex curvature disposed between the first end area and the second end area and along at least a part of the first side corresponding to the grasping section (refer to annotated Figure 2, below), wherein the concave curvature is positioned opposite the convex curvature (refer to annotated Figure 2, below), and wherein the medial section joins to the grasping section at a part of the grasping section that is closer to the second end area than the first end area (refer to annotated Figure below).  Refer additionally to Figures 1-6.  Kim does not disclose wherein a portion of the interior surface corresponding to the grasping section comprises substantially flat surfaces and a male portion disposed therebetween and defined by at least one protrusion; and wherein a portion of the interior surface corresponding to the grasping section of the second arm comprises a female portion defined by at least one depression, wherein the at least one protrusion and the at least one depression have reciprocal profiles designed to crimp natural lashes and the artificial lash extension that are disposed therebetween; however, it is well-known to provide male protrusions and corresponding female depressions on applicators, as demonstrated by Liu and Blanco.  Liu discloses a device (Figures 1-8) for grasping lashes and is fully capable of being used as an applicator for an artificial lash extension, comprising first and second arms (top and bottom arms, refer to Figures 1-5, and 8), each of the arms comprising a grasping section (best shown in Figure 8 as the arcuate portions in each of the first and second arms), wherein a portion of the interior surface corresponding to the grasping section of the first arm (bottom arm) comprises substantially flat surfaces (refer to annotated Figure 8, below) and a male portion disposed therebetween (refer to cropped and annotated Figure 8, below) and defined by at least one protrusion (refer to cropped and annotated Figure 8, below); Liu further provides a portion depicted as a mating area for the male protrusion that appears to provide a depression; however, Liu does not explicitly disclose that the mating portion is female, although the figures appear to show an outline of a recess (refer to cropped and annotated Figure 8, below). Blanco discloses an applicator (Figures 1-2) comprising first (2) and second (1) arms, each arm comprising an interior surface (not labeled, but is the surface facing an interior of the device with respect to Figures 1-2), and a grasping section (3, 4), wherein a portion of the interior surface corresponding to the grasping section comprises a male portion defined by at least one protrusion (7); and wherein a portion of the interior surface corresponding to the grasping section of the second arm comprises a female portion defined by at least one depression (6), wherein the at least one protrusion and the at least one depression have reciprocal profiles (best shown in Figure 2), thereby demonstrating that providing a female depression for which a male protrusion engages during crimping, is well-known in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s applicator such that a portion of the interior surface corresponding to the grasping section of the second arm comprises a female portion defined by at least one depression, and wherein the at least one protrusion and the at least one depression have reciprocal profiles, as taught by Blanco, since Blanco demonstrates that such a configuration is well-known and since such a modification ensures that the first and second arm properly align/mate with one another.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s applicator such that a portion of the interior surface corresponding to the grasping section of the first arm comprises substantially flat surfaces and a male portion disposed therebetween and defined by at least one protrusion; and wherein a portion of the interior surface corresponding to the grasping section of the second arm a female portion defined by at least one depression, wherein the at least one protrusion and the at least one depression have reciprocal profiles, as taught by the combination of Liu and Blanco, since the combination of Liu and Blanco demonstrates that such a configuration is well-known in the art and since such a modification provides the advantage of improving the applicator’s grip on the extension lashes.  Modifying Kim’s applicator to have a male and female portion, as claimed, permits the applicator to crimp natural lashes and the artificial lash extension that are disposed therebetween.

    PNG
    media_image1.png
    376
    1083
    media_image1.png
    Greyscale



    PNG
    media_image4.png
    798
    918
    media_image4.png
    Greyscale

Regarding claim 2, the combination of Kim, Liu and Blanco discloses the applicator of claim 1, as applied above, wherein the male portion is fastened to the portion of the interior surface corresponding to the grasping section of the first arm, and the female portion is fastened to the portion of the interior surface corresponding to the grasping section of the second arm.  Per the modification addressed in claim 1, the male and female portions of Liu modified by Blanco were incorporated into Kim’s applicator, such that the male portion is positioned on and extends from the interior surface corresponding to the grasping section of the first arm; thus, the male portion is fastened/connected to the interior surface of the first arm as claimed. Similarly, the female portion is positioned on and therefore fastened/connected to the interior surface corresponding to the grasping section of the second arm.  Thus, the combination of Kim, Liu and Blanco provides all of the limitations of claim 2.  
Regarding claim 3, the combination of Kim, Liu and Blanco discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the male and female portions of modified Liu were incorporated into Kim’s applicator.  The combination does not thus far disclose wherein the portion is monolithic with the portion of the interior surface corresponding to the grasping section of the first arm, and wherein the female portion is monolithic with the portion of the interior surface corresponding to the grasping section of the second arm.  Blanco discloses the male portion being monolithic with the portion of the interior surface corresponding to the grasping section of the first arm and the female portion being monolithic with the portion of the interior surface corresponding to the grasping section of the second arm (refer to Blanco’s Figures 1-2, which show a continuous surface about the applicator, thereby providing the male portion and the female portion as monolithic with the first and second inner sides; additionally refer to Blanco’s which states that the two arms are integral with one another).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Kim, Liu, and Blanco such that the male and female portions are monolithic, as claimed, as taught by Blanco, since such a modification provides the advantage of preventing the male portion from dislocating from the applicator. 
Regarding claim 6, the combination of Kim, Liu and Blanco discloses the applicator of claim 1, as applied above.  Kim further discloses wherein a first valley is defined at an intersection between the grasping section of the first arm and the medial section of the first arm, and wherein a second valley is defined at an intersection between the grasping section of the second arm and the medial section of the second arm (refer to annotated Kim Figure 2, below; note that Figure 2 only shows one arm but since the arms are identical, each of the arms comprises a valley as illustrated below, thereby providing a first and second valley).

    PNG
    media_image3.png
    298
    1083
    media_image3.png
    Greyscale

Regarding claim 8, the combination of Kim, Liu and Blanco discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the male and female portions of Liu as modified by Blanco were incorporated into Kim’s applicator.  The combination does not explicitly disclose a single continuous protrusion and a single continuous depression.  Blanco discloses the male portion comprising a single continuous protrusion (refer to Blanco translation which recites “a protruding tooth”), and wherein the female portion comprises a single continuous depression (refer to Blanco translation which recites “a recessed part”).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Kim, Liu and Blanco such that the male portion comprises a single continuous protrusion and the female portion comprises a single continuous depression, as claimed, as taught by Blanco in order to prevent misalignment of the grasping section.
Regarding claim 22, the combination of Kim, Liu and Blanco disclose the applicator of claim 1.  The combination thus far does not explicitly disclose wherein the applicator is configured to transition from an open position to a closed position, in the open position the male portion and the female portion are separated from one another, and in the closed position the male portion and the female portion mate with one another, wherein the open position of the applicator is a default position, and wherein an application of pressure to the exterior surface of each arm of the applicator transitions the applicator from the open position to the closed position.  Blanco discloses wherein the applicator is configured to transition from an open position (position shown in Blanco, Figure 1) to a closed position (position shown in Blanco, Figure 2), in the open position the male portion and the female portion are separated from one another (refer to Blanco Figure 1), and in the closed position the male portion and the female portion mate with one another (refer to Blanco Figure 2), wherein the open position of the applicator is a default position (refer to the description of drawings wherein Figure 2 which is the closed position is described as the elevational view of Figure 1 in a position in which the jaws are brought together, i.e. bringing the jaws together requires an action on the part of the user and therefore the open position is the default position), and wherein an application of pressure to the exterior surface of each arm of the applicator transitions the applicator from the open position to the closed position (in order to bring the jaws together into the closed position, a pressure/force is required; applying the pressure to the exterior of the applicator will accomplish this closing action).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Kim, Liu and Blanco such that the applicator is configured to transition from an open position to a closed position, as claimed, since this is the common and well-known operation of an applicator device having first and second arms joined by a hinge and one of ordinary skill would expect such an applicator to operate in the claimed manner.
Regarding claims 23-24, the combination of Kim, Liu and Blanco disclose the applicator of claim 22, as applied above.  Per the modification addressed in claim 1, the male protrusion and female depression of Liu and Blanco were incorporated into the interior surface of the grasping portion of Kim’s applicator, wherein the male protrusion and female depression of the combination of Liu and Blanco’s male protrusion and female recess are configured such that they have reciprocal profiles (best shown in Blanco, Figure 2) that mate with one another in the closed position (best shown in Blanco, Figure 2) and wherein in the closed position the male portion extends at least in part into the female portion (refer to Blanco, Figure 2).
Regarding claim 26, the combination of Kim, Liu, and Blanco discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the male and female portions of the combination of Liu and Blanco were incorporated into the applicator of Kim, wherein the male and female portions of the combination of Liu and Blanco are designed to mate to grasp hairs of the artificial lash extension (refer to Blanco Figure 2).  
Regarding claim 27, the combination of Kim, Liu and Blanco discloses the applicator of claim 26, wherein the male portion and the female portion of the applicator are designed to mate with one another to bond the artificial lash extension to a lower side of natural lashes (refer to Blanco Figure 2).
Regarding claim 29, the combination of Kim, Liu and Blanco disclose the applicator of claim 1, as applied above.  Kim further discloses wherein an apex of the concave curvature is orientated distally from the second end area and orientated proximally from the first end area such the concave curvature is downwardly facing (refer to annotated Figure 2, below).

    PNG
    media_image5.png
    298
    1083
    media_image5.png
    Greyscale

Regarding claim 30, the combination of Kim, Liu and Blanco disclose the applicator of claim 1, as applied above.  Kim further discloses wherein the first end area of the grasping section comprises a single terminal distal end (refer to annotated Figure 2, below).

    PNG
    media_image6.png
    298
    1116
    media_image6.png
    Greyscale

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Liu and Blanco as applied to claim 1 above, and further in view of Park (US2004/0011372).
Regarding claim 4, the combination of Kim, Liu and Blanco disclose the applicator of claim 1, as applied above.  The combination does not thus far disclose wherein the male portion and the female portion are coated with a friction reducing coating.  Park discloses a similar applicator (28) comprising: a first arm (48) having a first grasping portion (42) including a first inner side (64) comprising a male portion defined by at least one protrusion (62); and a second arm (44) having a second grasping portion (40) including a second inner side (60) comprising a female portion defined by at least one depression (58).  Park further discloses that the surfaces of the male and female portions may be coated with a non-stick coating (where non-stick is synonymous with friction reducing, refer to Paragraph [0032]).  Refer additionally to Fig. 1-10.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Kim, Liu and Blanco such that the male and female portions are coated with a friction reducing coating, as taught by Park, since such a modification provides the advantage of ensuring an easy release of items grasped with the applicator.  
Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Liu and Blanco as applied to claim 1 above, and further in view of Aylott (GB1021063).
Regarding claim 5, the combination of Kim, Liu and Blanco discloses the applicator of claim 1, as applied above.  The combination does not thus far disclose wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion.  Aylott discloses a similar applicator (1, Figures 1-5) for an artificial lash extension (refer to Column 1, lines 9-10) comprising first and second arms (left half and right half of applicator, refer to Figure 1) joined by a hinge (portion of the applicator between broken lines, refer to Figure 1), each arm comprising a grasping section (2) and an interior surface (top surface of each arm as shown in Figure 2).  Aylott discloses wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion (not labeled, refer to annotated Aylott Figure 1, below).  Refer additionally to Figures 1-5.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of Kim, Liu and Blanco such that a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion, as taught by Aylott, since such a modification provides the advantage of increasing a user’s grip on the applicator.

    PNG
    media_image7.png
    488
    724
    media_image7.png
    Greyscale

Regarding claim 25, the combination of Kim, Liu, Blanco and Aylott disclose the applicator of claim 5, as applied above.  Per the modification addressed in claim 5, the textured portion of Aylott was incorporated into the applicator of the combination of Kim, Liu and Blanco, wherein Aylott’s textured portion comprises grooves and ridges (refer to Aylott annotated Figure 2, below which is an enlarged view of the textured portion of the arms).

    PNG
    media_image8.png
    193
    474
    media_image8.png
    Greyscale


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim, Liu and Blanco as applied to claim 1 above, and further in view of Aylott (GB1307107).
Regarding claim 28, the combination of Kim, Liu and Blanco discloses the applicator of claim 1.  The combination does not disclose the applicator comprising at least one of a metal or metal alloy, rather the combination is silent on the material of construction.  Aylott discloses a similar applicator for applying false eyelashes (10, Figures 1-11), having first and second arms (18, 20), and a grasping portion (24, 26) for grasping a false eyelash.  Aylott further discloses that the applicator may comprise plastic, or alternatively may comprise a metal (refer to Column 3, lines 36-39), thereby demonstrating that the material of construction of the applicator may be changed as a matter of design choice.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Kim, Liu and Blanco to comprise metal, as taught by Aylott, since Aylott demonstrates that metal is a well-known material for use in such applicators, and since such a modification provides the advantage of being able to sterilize the applicator.
Claims 1-3, 6, 8, 22-24, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over MAC (NPL – MAC Lash Applicator) in view of Liu (USD884273) and Rubenstein (GB1263815).
Regarding claim 1, MAC discloses an applicator for an artificial lash extension (refer to product description on first page) comprising: a pair of opposing arms comprising a first arm and a second arm (top arm and bottom arm, refer to Figure), wherein the first arm and the second arm are joined at proximal ends to form a hinge (refer to annotated figure below), each of the first and second arms comprising: a first side (refer to annotated Figure, below) opposite a second side (refer to annotated Figure below), and an interior surface (surface on an inside of the applicator) opposite an exterior surface (surface on an outside of the application, shown in the image with a MAC logo at a proximal end thereof), wherein the interior surface and the exterior surface extend between the first side and the second side; a medial section (refer to annotated Figure below) extending distally from the proximal end; and a grasping section (refer to annotated Figure below) extending distally from the medial section, the grasping section comprising a first end area that forms a tip (refer to annotated Figure below), a second end area (refer to annotated Figure below), a concave curvature (refer to annotated Figure below) disposed between the first end area and the second end area and along at least a part of the second side corresponding to the grasping section, and a convex curvature (refer to annotated Figure below) disposed between the first end area and the second end area and along at least a part of the first side corresponding to the grasping section, wherein the concave curvature is positioned opposite the convex curvature, and wherein the medial section joins to the grasping section at a part of the grasping section that is closer to the second end area than the first end area (refer to annotated Figure below).  MAC does not disclose wherein a portion of the interior surface corresponding to the grasping section of the first arm comprises substantially flat surfaces and a male portion disposed therebetween and defined by at least one protrusion; and wherein a portion of the interior surface corresponding to the grasping section of the second arm comprises a female portion defined by at least one depression, wherein the at least one protrusion and the at least one depression have reciprocal profiles designed to crimp natural lashes and the artificial lash extension that are disposed therebetween.  Rather, MAC is silent on the configuration of the inner surfaces of the gripping section; however, it is well-known to use male protrusions and female depressions on applicators used to grasp lashes, as demonstrated by Liu and Rubenstein.  
Liu discloses a device (Figures 1-8) for grasping lashes and is fully capable of being used as an applicator for an artificial lash extension, comprising first and second arms (top and bottom arms, refer to Figures 1-5, and 8), each of the arms comprising a grasping section (best shown in Figure 8 as the arcuate portions in each of the first and second arms), wherein a portion of the interior surface corresponding to the grasping section of the first arm (bottom arm) comprises substantially flat surfaces (refer to annotated Figure 8, below) and a male portion disposed therebetween (refer to cropped and annotated Figure 8, below) and defined by at least one protrusion (refer to cropped and annotated Figure 8, below); Liu further provides a portion depicted as a mating area for the male protrusion that appears to provide a depression; however, Liu does not explicitly disclose that the mating portion is a female depression, although the figures appear to show an outline of a recess (refer to cropped and annotated Figure 8, below). 
Rubenstein discloses a similar applicator (10, Figures 1-5) for an artificial lash extension comprising a pair of opposing arms (11, 12), each of the first and second arms comprising an interior surface (referring to Figure 4, the surface visible is the interior surface), and a grasping section (18, 19), wherein a portion of the interior surface corresponding to the grasping section of the first arm comprises a male portion defined by at least one protrusion (26); and wherein a portion of the interior surface corresponding to the grasping section of the second arm comprises a female portion defined by at least one depression (25), wherein the at least one protrusion and the at least one depression have reciprocal profiles (best shown in Figures 2-3, and 5 wherein the male protrusion is shown to have a convexity and the female depression is shown to have a concavity, thereby providing reciprocal profiles).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s applicator such that a portion of the interior surface corresponding to the grasping section of the second arm comprises a female portion defined by at least one depression, and wherein the at least one protrusion and the at least one depression have reciprocal profiles, as taught by Rubenstein, since Rubenstein demonstrates that such a configuration is well-known and since such a modification ensures that the first and second arm properly align/mate with one another.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MAC’s applicator such that a portion of the interior surface corresponding to the grasping section of the first arm comprises substantially flat surfaces and a male portion disposed therebetween and defined by at least one protrusion; and wherein a portion of the interior surface corresponding to the grasping section of the second arm a female portion defined by at least one depression, wherein the at least one protrusion and the at least one depression have reciprocal profiles, as taught by the combination of Liu and Rubenstein, since the combination of Liu and Rubenstein demonstrates that such a configuration is well-known in the art and since such a modification provides the advantage of improving the applicator’s grip on the extension lashes.  Modifying MAC’s applicator to have a male and female portion, as claimed, provides the necessary structure (male and female portions defined by a protrusion and depression, respectively) to perform the function of crimping the user’s natural eyelashes as well as the artificial eyelashes. 

    PNG
    media_image9.png
    325
    944
    media_image9.png
    Greyscale




    PNG
    media_image4.png
    798
    918
    media_image4.png
    Greyscale


Regarding claim 2, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 1, as applied above, wherein the male portion is fastened to the portion of the interior surface corresponding to the grasping section of the first arm, and the female portion is fastened to the portion of the interior surface corresponding to the grasping section of the second arm.  Per the modification addressed in claim 1, the male and female portions of the combination of Liu and Rubenstein were incorporated into MAC’s applicator, such that the male portion is fastened to the interior surface corresponding to the grasping section of the first arm, and the female portion is  fastened on the interior surface corresponding to the grasping section of the second arm (Refer to Figure 3 of Rubenstein).  
Regarding claim 3, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 1, as applied above.  Per the modification addressed in the claim 1, the male and female portions of the combination of Liu and Rubenstein were incorporated into MAC’s applicator.  The combination does not thus far disclose the male portion is monolithic with the portion of the interior surface corresponding to the grasping section of the first arm or wherein the female portion is monolithic with the portion of the interior surface corresponding to the grasping section of the second arm.   Rubenstein discloses the male portion being monolithic with the portion of the interior surface corresponding to the grasping section of the first arm, and wherein the female portion is monolithic with the portion of the interior surface corresponding to the grasping section of the second arm (best shown in Figure 3 wherein the cross-section of Rubenstein’s applicator is shown to be monolithic; additionally refer to Column 2, lines 66-67 which states that the applicator is “a unitary structure molded”).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of MAC, and Liu and Rubenstein such that the male portion is monolithic with the portion of the interior surface corresponding to the grasping section of the first arm or wherein the female portion is monolithic with the portion of the interior surface corresponding to the grasping section of the second arm, as taught by Rubenstein, since such a modification provides the advantage of preventing the male portion from become dislodged from the applicator and reduces the number of parts to manufacture the applicator.
Regarding claim 6, the combination of MAC and Liu and Rubenstein discloses the applicator of claim1, as applied above.  MAC further discloses wherein a first valley is defined at an intersection between the grasping section of the first arm and the medial section of the first arm, and wherein a second valley is defined at an intersection between the grasping section of the second arm and the medial section of the second arm (refer to annotated Figure below).

    PNG
    media_image10.png
    351
    944
    media_image10.png
    Greyscale

Regarding claim 8, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the at least one protrusion and the at least one depression of the combination of Liu and Rubenstein’s applicator were incorporated into MAC’s applicator.  The combination does not thus far explicitly disclose wherein the at least one protrusion of the male portion comprises a single continuous protrusion and wherein the at least one depression comprises a single continuous depression. Rubenstein discloses at least one protrusion of the male portion comprises a single continuous protrusion, and wherein Rubenstein’s at least one depression of the female portion comprises a single continuous depression (best shown in Rubenstein’s Figures 4-5).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of MAC and Liu and Rubenstein such that the at least one protrusion of the male portion comprises a single continuous protrusion and wherein the at least one depression comprises a single continuous depression, as taught by Rubenstein since in order to prevent misalignment of the grasping section.
Regarding claim 22, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 1, as applied above.  The combination does not thus far disclose wherein the applicator is configured to transition from an open position to a closed position, in the open position the male portion and the female portion are separated from one another, and in the closed position the male portion and the female portion mate with one another, wherein the open position of the applicator is a default position, and wherein an application of pressure to the exterior surface of each arm of the applicator transitions the applicator from the open position to the closed position.  Rubenstein discloses wherein the applicator is configured to transition from an open position (position shown in Figure 3) to a closed position (position shown in Figure 2), in the open position the male portion and the female portion are separated from one another (refer to Figure 3), and in the closed position the male portion and the female portion mate with one another (refer to Figure 2), wherein the open position of the applicator is a default position, and wherein an application of pressure to the exterior surface of each arm of the applicator transitions the applicator from the open position to the closed position (refer to Column 4, lines81-82 which recites that the first and second legs are “released from the closed position”, i.e. in order to be brought into the closed position, an external force is required and therefore the open position is the default position).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of MAC and Liu and Rubenstein such that the applicator is configured to transition from an open position to a closed position, in the open position the male portion and the female portion are separated from one another, and in the closed position the male portion and the female portion mate with one another, wherein the open position of the applicator is a default position, and wherein an application of pressure to the exterior surface of each arm of the applicator transitions the applicator from the open position to the closed position, as taught by Rubenstein, since this is a common and well-known operating means of applicators.
Regarding claim 23, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 22, as applied above.  Per the modification addressed in claim 1, the male and female portions of the combination of Liu and Rubenstein were incorporated into MAC’s applicator, wherein the at least one protrusion and the at least one depression have the reciprocal profiles that mate with one another in the closed position (refer to Rubenstein Column 3, lines 54-59).  Thus, the combination of MAC and Liu and Rubenstein discloses all the limitations of claim 23.
Regarding claim 24, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 22, as applied above. Per the modification, the male and female portions of the combination of Liu and Rubenstein were incorporated into MAC’s applicator wherein in Rubenstein’s closed position the male portion extends at least in part into the female portion (best shown in Rubenstein, Figure 2).  Thus, the combination of MAC and Liu and Rubenstein discloses all the limitations of claim 24.
Regarding claim 26, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 1, as applied above.  Per the modification addressed in claim 1, the male and female portions of the combination of Liu and Rubenstein were incorporated into MAC’s applicator, wherein the male portion and the female portion are designed to mate to grasp hairs of the artificial lash extension (refer to Rubenstein Figures 1-2).
Regarding claim 27, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 26, as applied above.  Per the modification addressed in claim 1, the male and female portions of the combination of Liu and Rubenstein were incorporated into MAC’s applicator, wherein the male portion and the female portion of the applicator are designed to mate with one another to bond the artificial lash extension to a lower side of natural lashes (refer to Rubenstein Figures 1-2 which show the male and female portions grasping hairs of the artificial lash extension and therefore the applicator is fully capable of being used in a manner so as to bond the artificial lash extension to a lower side of natural lashes).
Regarding claim 30, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 1, as applied above. MAC further discloses wherein the first end area of the grasping section comprises a single terminal distal end (best shown in MAC’s annotated figure, below).

    PNG
    media_image11.png
    325
    944
    media_image11.png
    Greyscale


Claims 5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of MAC and Liu and Rubenstein as applied to claim 1 above, and further in view of Aylott (GB1021063).
Regarding claim 5, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 1, as applied above.  The combination does not thus far disclose wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion.  Aylott discloses a similar applicator (1, Figures 1-5) for an artificial lash extension (refer to Column 1, lines 9-10) comprising first and second arms (left half and right half of applicator, refer to Figure 1) joined by a hinge (portion of the applicator between broken lines, refer to Figure 1), each arm comprising a grasping section (2) and an interior surface (top surface of each arm as shown in Figure 2).  Aylott discloses wherein a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion (not labeled, refer to annotated Aylott Figure 1, below).  Refer additionally to Figures 1-5.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of the combination of MAC and Liu and Rubenstein such that a portion of the exterior surface corresponding to the medial section of each arm comprises a textured portion, as taught by Aylott, since such a modification provides the advantage of increasing a user’s grip on the applicator.

    PNG
    media_image7.png
    488
    724
    media_image7.png
    Greyscale

Regarding claim 25, the combination of MAC and Liu and Rubenstein disclose the applicator of claim 5, as applied above.  Per the modification addressed in claim 5, the textured portion of Aylott was incorporated into the applicator of the combination of MAC and Rubenstein, wherein Aylott’s textured portion comprises grooves and ridges (refer to Aylott annotated Figure 2, below which is an enlarged view of the textured portion of the arms).

    PNG
    media_image8.png
    193
    474
    media_image8.png
    Greyscale

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of MAC and Liu and Rubenstein as applied to claim 1 above, and further in view of Aylott (GB1307107).
Regarding claim 28, the combination of MAC and Liu and Rubenstein discloses the applicator of claim 1.  The combination does not disclose the applicator comprising at least one of a metal or metal alloy, rather the combination is silent on the material of construction.  Aylott discloses a similar applicator for applying false eyelashes (10, Figures 1-11), having first and second arms (18, 20), and a grasping portion (24, 26) for grasping a false eyelash.  Aylott further discloses that the applicator may comprise plastic, or alternatively may comprise a metal (refer to Column 3, lines 36-39), thereby demonstrating that the material of construction of the applicator may be changed as a matter of design choice.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of MAC and Liu and Rubenstein to comprise metal, as taught by Aylott, since Aylott demonstrates that metal is a well-known material for use in such applicators, and since such a modification provides the advantage of being able to sterilize the applicator.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 22-30 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The following amendment to claim 1, drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

CLAIM 1, LINES 18-24: “wherein a portion of the interior surface corresponding to the grasping section of the first arm comprises a substantially flat support protruding from the interior surface, and a male portion defined by a protrusion disposed on the substantially flat support and spaced apart from the first and second sides of the first arm such that portions of the substantially flat support are disposed on first and second sides of the protrusion, wherein the substantially flat support and the protrusion extend from the first end area to the second end area and have an arcuate contour corresponding to the curvature of the grasping section 

	wherein a portion of the interior surface corresponding to the 
grasping section of the second arm comprises a substantially flat support protruding from the interior surface and a female portion defined by at least one 
depression disposed within the substantially flat support, wherein the at least one protrusion and the at least one”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799